Citation Nr: 0732178	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for squamous cell skin cancers due 
to radiation exposure with secondary bone cancer (RDN/2).  


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which declined to reopen the veteran's service 
connection claim for squamous cell skin cancers due to 
radiation exposure with secondary bone cancer for lack of new 
and material evidence.

The veteran requested a videoconference hearing on this 
matter, which was held in August 2007 where the veteran 
presented as a witness before the undersigned acting Veterans 
Law Judge.  A transcript of the hearing is of record.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in September 2007.

While the RO ultimately reopened the veteran's claim in its 
September 2005 Supplemental Statement of the Case and denied 
entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  


FINDINGS OF FACT

1.	The Board denied the veteran's service connection claim 
for squamous cell skin cancers due to radiation exposure 
in a February 2001 decision; the veteran did not appeal 
that decision.

2.	The evidence submitted since the 2001 Board decision 
consists of an August 2004 VA medical report, which 
causally links the veteran's squamous skin cancers to his 
radiation exposure during active service; this evidence is 
new and raises a reasonable possibility of substantiating 
the veteran's service connection claim for the 
carcinogenic disorders.

3.	In 1996 and 1997 the veteran was diagnosed with squamous 
cell skin cancers in various locales on his head, neck, 
ear and back, as well as squamous cell skin cancer of the 
right lateral temporal bone.

4.	The veteran served on active duty in Nagasaki during World 
War II, during which time he was exposed to ionizing 
radiation.


CONCLUSIONS OF LAW

1.	The February 2001 Board decision that denied the veteran's 
service connection claim for squamous cell skin cancers 
due to radiation exposure is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.	Because the evidence presented since the February 2001 
Board decision is new and material, the service connection 
claim for squamous cell skin cancers due to radiation 
exposure is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 3.156(a) (2007).

3.	Service connection for squamous cell skin cancers due to 
radiation exposure with secondary bone cancer is 
warranted.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.309(d) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received to reopen the veteran's service connection 
claim for squamous cell carcinoma and granting the service 
connection claim for this disorder and secondary bone cancer 
on the merits, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.   

II. New and Material Evidence

a. Law and Regulations

38 U.S.C.A. § 7104(b) provides that "[e]xcept as provided in 
section 5108 . . . when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered."  38 U.S.C.A. § 7104(b).  Section 5108, in turn, 
requires that the Secretary reopen a disallowed claim and 
review the former disposition of it "[i]f new and material 
evidence is presented or secured" with respect to the claim.  
38 U.S.C.A. § 5108; accord Fortuck v. Principi, 17 Vet. App. 
173, 178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); 38 C.F.R. § 3.156(a) ("A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence").  

The Board notes that the veteran filed his April 2002 service 
connection claim for squamous cell skin cancers due to 
radiation exposure with secondary bone cancer that is the 
subject of this appeal after August 29, 2001, the effective 
date of the current version of 38 C.F.R. § 3.156(a), which 
sets forth the standard for "new and material" evidence.  
See Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005) 
(recognizing that the 2001 amendment to § 3.156(a), which 
made the "new and material evidence" standard more 
stringent, applies to "any claim for benefits received by VA 
on or after August 29, 2001"); 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001) (stating that "The amendment to 38 C.F.R. § 
3.156(a) . . . appl[ies] to any claim to reopen a finally 
decided claim received on or after August 29, 2001").  
Accordingly, the 2001 amended version of 38 C.F.R. § 3.156(a) 
controls in the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  

In determining whether new and material evidence exists, the 
Board must "presume the credibility of the evidence and may 
not decline to reopen a claim for lack of new and material 
evidence merely because the proffered evidence is found to 
lack credibility."  Fortuck, supra, at 179.  In addition, 
"[i]n order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence . . 
. must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. West, 9 Vet. 
App. 273, 284 (1996) (Emphasis added).  That is, "the newly 
presented evidence need not be probative of all elements 
required to award the claim . . . but need be probative only 
as to each element that was a specified basis for that last 
disallowance."  Id.    

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the appellant has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis

In February 2001 the Board issued a decision denying the 
veteran's service connection claim for squamous cell skin 
cancers due to radiation exposure.  The veteran did not 
thereafter appeal that adverse decision.  Accordingly, the 
Board determines that this decision qualifies as "final" 
within the meaning of 38 U.S.C.A. § 7104(b).  The Board, 
therefore, lacks jurisdiction to entertain the veteran's 
claim unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 
3.156(a), he supplies new and material evidence with respect 
to this claim.    

In the instant case, the post-February 2001 record reveals 
the submission of much evidence, to include an August 2004 VA 
medical report, wherein the clinician concluded that "[i]t 
is as likely as not that his squamous cell cancer is related 
to his service/exposure to ionizing radiation in Japan."        

The Board determines that the August 2004 favorable VA 
medical report constitutes new and material evidence.  This 
record qualifies as "new" because it did not exist during 
or prior to the February 2001 Board decision, and it is 
neither cumulative nor redundant of evidence already of 
record, as it offers a new and alternative perspective on the 
etiology of the veteran's squamous cell skin cancers.  The 
record qualifies as "material," as it relates to an 
unestablished fact necessary to substantiate the claim and 
further tends to raise a reasonable possibility of 
substantiating this claim; that is, this evidence attributes 
the veteran's squamous cell skin cancers to his in-service 
ionizing radiation exposure.  In light of this evidence, 
therefore, the Board reopens this claim.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  Part 
III addresses this issue.

III. Service Connection Based on Exposure to Ionizing 
Radiation

a. Law & Regulations

A veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the veteran could demonstrate 
that his or her disease is among the types of diseases that 
are presumptively service connected, pursuant to 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309(a) and (d).  Second, a veteran 
may show that the disorder falls on the list of "radiogenic 
diseases" enumerated in 38 C.F.R. § 3.311(b) that will be 
service connected, provided that certain conditions specified 
in that regulation are met.  

Third, direct service connection of a disease claimed to have 
been caused by ionizing radiation can be established by 
"'show[ing] that the disease or malady was incurred during 
or aggravated by service,'" a task which "'includes the 
difficult burden of tracing causation to a condition or event 
during service.'"  McGuire, supra, quoting Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  Thus, the fact that the 
requirements of presumptive service connection may not be 
satisfied does not preclude a veteran from establishing 
service connection by way of direct causation.

The Court has held that "[f]or [direct] service connection 
to be awarded, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background

July 1996, October 1996 and November 1996 private medical 
reports disclose that the veteran had recurrent carcinoma of 
the skin.  

A December 1997 VA medical note conveys that the veteran had 
squamous cell carcinoma of the right lateral temporal bone 
for which he underwent surgery, and a May 1998 VA medical 
record indicates that the veteran was diagnosed with 
auricular carcinoma for which he underwent surgery.  

A June 1998 letter from the Defense Special Weapons Agency 
(DSWA) confirms that the veteran served in Nagasaki during 
World War II from December 1, 1945 through December 27, 1945.  
DSWA also indicated that the maximum possible dose exposure 
to external radiation that the veteran might have received 
during this time amounted to less than one rem.  

In July 1999, at the request of the Director of the 
Compensation & Pension Service (C&P Service), a physician 
offered her opinion as to the likelihood that the veteran's 
skin cancers were causally related to his in-service ionizing 
radiation exposure.  Specifically, the physician noted that 
the DSWA had estimated that the veteran was exposed to a dose 
of ionizing radiation during service of less than 1 rem.  She 
conveyed that the Committee on Interagency Radiation Research 
and Policy Coordination Science Panel Report did not provide 
screening doses for skin cancer, but that such cancer 
"usually has been attributed to ionizing radiation at high 
doses, e.g., several hundred rads.  Excess numbers of basal 
cell cancers also have been reported in skin which received 
estimated doses of 9-12 rads in margins of irradiated 
areas...."  In light of this data, the physician concluded 
that "it is unlikely that the veteran's squamous cell skin 
cancers . . . can be attributed to exposure to ionizing 
radiation in service."     

In August 1999, the Director of the C&P Service issued an 
Advisory Opinion, wherein he concluded that there was no 
reasonable possibility that the veteran's skin cancer was the 
result of his in-service radiation exposure.  He noted that 
the veteran had been exposed to "less than one rem" during 
his service in Nagasaki and that he contracted skin cancer 
some 50 years post-exposure.  The Director further conveyed 
that the physician affiliated with the Under Secretary for 
Health had stated that such skin cancer usually is attributed 
to radiation exposure in high doses.

At his March 2000 Travel Board hearing, the veteran testified 
that after his service discharge he worked as a coal miner 
until approximately 1950 and thereafter as a mechanic until 
1981.  March 2000 Hearing Transcript at 6.  He worked as a 
service manager of a car dealership for the two decades 
thereafter.  March 2000 Hearing Transcript at 6.  All of 
these activities required the veteran to work indoors.  March 
2000 Hearing Transcript at 6.  The veteran further indicated 
that he had never subjected himself to sunbathing, but only 
had sun exposure in terms of ordinary activities.  March 2000 
Hearing Transcript at 6.  He also conveyed that he had not 
had any exposure to chemicals or other carcinogens to the 
best of his knowledge.  March 2000 Hearing Transcript at 7.  
The veteran attested to having no family history of skin 
cancer, and he described the numerous procedures he had 
undergone to remove the skin cancers.  March 2000 Hearing 
Transcript at 7-8, 10-12.   

As noted by a VA physician in an April 2000 letter, the 
veteran had been diagnosed with cancer of the auricle.  The 
physician discussed how radiation exposure has caused certain 
malignancies, such as thyroid cancer and leukemia, although 
he suggested that there was no known association between 
ionizing radiation exposure and skin cancer.  He did state 
that such a link existed between ultra-violet radiation from 
sun exposure and skin cancer, and ultimately concluded that 
"I can not state clearly whether or not [the veteran's] 
cancer has any causative relationship to his presumed 
exposure to low level radiation following the detonation of 
the Nagasaki nuclear weapon."   

As disclosed in an August 2003 correspondence from the 
veteran's VA dermatologist, the veteran had presented before 
him with different skin cancers, to include basil cell 
carcinoma, squamous cell carcinoma, and actinic keratosis.  
He had undergone various treatments for these maladies, 
including nitrogen cryotherapy and excision with skin 
grafting.  The veteran also received one wide excision 
followed by bone grafting for undifferentiated carcinoma 
involving the right face, ear, temple and upper mandible.  
This physician commented that such skin cancers "can be 
contributed to chronic UV exposure, X-Ray exposure, 
hereditary factor including skin type.  It is reasonable to 
speculate that any of the above mentioned factors may 
contribute to his multiple skin cancer situation."      

A February 2004 VA medical record discloses that the veteran 
had actinic keratosis with approximately 13 lesions on his 
face, left ear, left arm, right chest and right back areas.  
The VA dermatology also diagnosed the veteran with seborrheic 
keratosis and a history of squamous cell carcinoma, right 
ear.  The dermatologist further observed that "[t]here is no 
evidence of recurrence at this time, but given his increased 
risk of cancer secondary to radiation exposure as well as sun 
exposure," he wanted to recheck the veteran in six months' 
time.    

Thereafter, in August 2004, another VA clinician offered her 
assessment that it was as likely as not that the veteran's 
squamous cell cancer was related to his service and exposure 
to ionizing radiation in Japan.  An accompanying August 2004 
addendum by the veteran's dermatologist similarly maintained 
that "[h]is skin condition is related to his age, 
environmental exposure and his exposure to radiation during 
his service time."  

As reflected in a February 2005 VA medical note, the veteran 
had a malignancy of the right temporal bone, for which he 
underwent a temporal bone resection followed by an attempt 
for aural rehabilitation, using a bone anchor auricular 
prosthesis in combination with a hearing aid.   

January 2006, May 2006 and December 2006 VA medical reports 
note the veteran's history of squamous cell carcinoma and 
basil cell carcinoma as well as malignant melanoma, which 
years ago had required an extraction in the right ear area.  
Biopsies taken in December 2006 were positive for squamous 
cell carcinoma of the right shoulder and left back areas.   

A March 2007 letter from the Defense Threat Reduction Agency 
(DTRA) confirmed the veteran's service with the American 
occupation forces in Japan during World War II, and 
specifically his presence in Nagasaki from December 1, 1945 
to December 27, 1945, which the DTRA characterized as "the 
'hottest' spot in the hypocenter or in the downwind fallout 
areas in the vicinity of the Nishiyama Reservoir."  The DTRA 
also provided a scenario of participation and radiation 
exposure, which the veteran had verified in December 2006, 
and further created an updated dose assessment based on the 
scenario of participation, which disclosed the following 
pertinent results: 

Total external gamma dose: 0.043 rem
	Upper bound total external gamma dose: 0.13 rem

Total skin dose (head, ear) beta plus gamma: 0.39 
rem
Upper bound total skin dose (head, ear) beta plus 
gamma: 1.2 rem

Total skin dose (neck) beta plus gamma: 0.42 rem
Upper bound total skin dose (neck) beta plus gamma: 
1.3 rem

Total skin dose beta (back) plus gamma: 0.45 rem
Upper bound total skin dose (back) beta plus gamma: 
1.4 rem

In May 2007 correspondences, the veteran indicated that he 
had no additional evidence to submit.  

At his August 2007 Travel Board hearing the veteran testified 
that he had visited Nagasaki various times beginning 
September 22, 1945.  August 2007 Hearing Transcript at 3-4.  
He indicated that he first became diagnosed with cancer in 
1996, where physicians determined that he had carotid gland 
cancer of the right jaw area.  August 2007 Hearing Transcript 
at 6.  The cancer subsequently migrated to the right side of 
the veteran's ear, and by December 1997 the veteran underwent 
surgery to remove these malignancies.  August 2007 Hearing 
Transcript at 6, 7.  Since 1996, the veteran indicated that 
he has had in excess of 30, and up to 50, cancers that 
dermatologists and A.W., a nurse practitioner, had removed 
from his skin.  August 2007 Hearing Transcript at 9, 11.  As 
for the etiology of his skin cancer, the veteran conveyed 
that his dermatologist had agreed that it originated from his 
in-service exposure to ionizing radiation.  August 2007 
Hearing Transcript at 12.  He further indicated that his 
sister had died from colon cancer, but that he had no other 
family history of cancer.  August 2007 Hearing Transcript at 
7-8.  The veteran continued to visit his physician for skin 
checks every four months.  August 2007 Hearing Transcript at 
15.  Through his accredited representative, the veteran 
asserted that the dosage readings taken 45 days after 
detonation did not accurately reflect the veteran's level of 
radiation exposure.  August 2007 Hearing Transcript at 16.   

c. Analysis

At the outset of this discussion, the Board notes that the 
veteran in fact was exposed to ionizing radiation during his 
active service and that he currently has recurring squamous 
cell skin cancers with secondary bone cancer of the temple.  
The only issue remaining, therefore, amounts to whether the 
veteran's confirmed in-service exposure to radiation is 
causally linked to his current, recurring carcinomas.

In this regard, the record contains competing medical 
opinions as to whether such a causal link exists.  In such a 
circumstance, the Board must determine how much weight to 
afford each opinion.  See Cathell v. Brown, 8 Vet. App. 539, 
543(1996) (noting that "[i]t is the responsibility of the 
B[oard] . . . to assess the credibility and weight to be 
given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  The Board may place greater weight on one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed, medical expertise, 
the thoroughness and detail of the opinion, whether or not, 
and the extent to which, they reviewed prior clinical records 
or the claims file, and other evidence.  See Guerrieri, 
supra, at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").      

The Board concludes that it must assign greater probative 
weight to the favorable nexus opinions contained in the 
February 2004 and August 2004 VA medical records than the 
unfavorable conclusion rendered by the physician affiliated 
with the Under Secretary for Health in her July 1999 report.  
Specifically, as noted above, in March 2007 the DTRA revised 
its original assessment of the veteran's radiation dose 
exposure during service, increasing it from the original, 
June 1998 assessment by the DSWA, upon which the July 1999 
physician principally relied to reach her unfavorable 
conclusion that the veteran's carcinomas likely were not 
causally related to his confirmed in-service radiation 
exposure.  The fact that the dose assessments upon which this 
physician based her opinion are no longer accurate undermines 
the probative value of this opinion.  Moreover, the VA 
clinicians who provided favorable opinions, unlike the July 
1999 physician, had both physically examined and treated the 
veteran for his carcinomas over a period of time, which, in 
the Board's view, generates more probative weight given their 
resulting first-hand knowledge of the veteran's disabilities.

The Board recognizes that the veteran's VA dermatologist did 
not find that the veteran's exposure to ionizing radiation 
was the exclusive cause of his skin cancer; rather the 
dermatologist implied that it was a contributing cause.  The 
Board believes that such a causal connection is sufficient to 
establish service connection on a direct basis under 
38 C.F.R. § 3.303.

The Board has considered whether additional development is 
warranted pursuant to 38 C.F.R. § 3.311 based on the receipt 
of a new dose estimate as well as the medical opinions 
characterizing the claimed disability as a radiogenic 
disease.  However, as discussed above, the provisions of 
38 C.F.R. § 3.311 provide one alternative way of establishing 
service connection; they do not preclude the establishment of 
service connection on a direct basis pursuant to 38 C.F.R. 
§ 3.303.  See Combee, supra.  In this case, the medical 
evidence of record establishes the existence of a current 
disability; the fact that the veteran was exposure to at 
least some degree of ionizing radiation in service; and two 
VA medical opinions support a causal link between the current 
disability and his in-service exposure.  In light of the 
veteran's advanced age, the Board believes that undertaking 
additional development to obtain another medical opinion 
would be an unnecessary expenditure of resources, and would 
needlessly delay adjudication of this claim.

In view of the foregoing, the Board finds that service 
connection for squamous cell skin cancers due to radiation 
exposure with secondary bone cancer is warranted. 




ORDER

Service connection for squamous cell skin cancers due to 
radiation exposure with secondary bone cancer is granted.




____________________________________________
MICHAEL S. LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643


 Department of Veterans Affairs


